UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6220


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RUSHAUN NECKO PARKER, a/k/a Duke, a/k/a Rushuan Nekoe Parker, a/k/a
Rushuan Nikoe Parker,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:10-cr-00011-H-1)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rushaun Necko Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rushaun Necko Parker appeals the district court’s order denying his motion for a

reduction in his sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Parker, No. 7:10-cr-00011-H-

1 (E.D.N.C. Jan. 29, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2